Citation Nr: 1529320	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-46 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for schizophrenia, including psychophysiological gastroesophageal reflux (GERD) symptoms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the RO in New Orleans, Louisiana.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a vestibular disorder or Meniere's disease, and for varicose veins, and whether there was clear and unmistakable error (CUE) in an October 1975 rating decision that denied entitlement to service connection for bilateral hearing loss, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Brief, June 2015; Rating Decision, October 1975 (hearing loss).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested reopening of his previously denied claim of entitlement to service connection for schizophrenia, including psychophysiological GERD symptoms.

On his November 2010 Form 9 substantive appeal, the Veteran requested a Travel Board hearing.  The Veteran noted his Waco, Texas address on that form.  Subsequently, correspondence from the RO dated in December 2010 and August 2011 was returned to sender.  The RO searched VETSNET and found another address on [redacted] in New Orleans, Louisiana, and subsequently transferred the file to the RO in New Orleans and scheduled the Travel Board hearing at that RO for September 2013.  Notice of the date, location, and time of the hearing was sent to the [redacted] address in New Orleans in July 2013.  The Veteran did not, however, appear for the hearing.  The Board adds that no correspondence has been received directly from the Veteran since the November 2010 substantive appeal.  Notably, in June 2013, the Arkansas Department of Human Services, Little River County, sent a request for income verification to the RO, which tends to indicate that the Veteran moved to Little River County, Arkansas.  The inquiry included a contact name, T.J., and her telephone number, and invited VA to contact her with any questions.

In light of the above, the Board finds that this matter should be remanded so that the RO may attempt to ascertain the Veteran's current, or at least most recent, address, including by checking VHA records, by contacting the Veteran's representative, and by contacting the contact person at the Arkansas Department of Human Services whose name and number are on the June 2013 inquiry.  

Thereafter, the Veteran should be rescheduled for a Travel Board hearing at the closest RO to his residence, and notice of the date, location, and time of the hearing should be sent to his most recent verified address.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain the Veteran's current, or at least last known, address by checking VHA/VAMC records, by contacting the Veteran's representative, and by contacting the Arkansas Department of Human Services (see Arkansas contact name and number on June 2013 correspondence).

2.  After the above development has been completed, the Veteran is to be scheduled for a Travel Board hearing before a Veterans Law Judge at the closest RO to the Veteran's last known address.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.  After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

